      Case 3:18-cr-00345-L Document 73 Filed 08/25/20               Page 1 of 2 PageID 494



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


 UNITED STATES OF AMERICA                            §
                                                     §
 v.                                                  §           Case No. 3:18-CR-00345-O
                                                     §
 ANDREW KASNETZ                                      §

                                   MOTION TO WITHDRAW

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        COMES NOW, James S. Bell, PC, James S. Bell, and Connor Nash (hereinafter

“Movants”), and files this Motion to Withdraw (the “Motion”) requesting permission of this

Honorable Court to withdraw as attorneys of record in the above styled and numbered cause. In

support of said Motion, undersigned counsel would show unto this Honorable Court as follows:

        Movants respectfully request this Honorable Court enter an order discharging Movants as

the attorney of record for Andrew Kasnetz (“Defendant”) and to further order that Movants have

no future responsibilities or obligations to or on behalf of Defendant in this case.

        The Motion is based on good cause as defined in Rule 1.15 of the Texas Disciplinary Rules

of Professional Conduct. Further, withdrawing from representation can be accomplished without

material adverse effect on the interest of Defendant because Defendant is currently represented by

other Counsel on this matter.

        Movants requested relief to withdraw is not sought for or to delay. The undersigned has

conferred with the prosecution and he is unopposed to the relief sought. Defendant is opposed

with the relief sought and has been notified of this filing.




Motion to Withdraw – Page 1
    Case 3:18-cr-00345-L Document 73 Filed 08/25/20                Page 2 of 2 PageID 495



        WHEREFORE, PREMISES CONSIDERED, Movants respectfully request this Honorable

Court enter an order discharging Movants as the attorney of record for Andrew Kasnetz and to

further order that Movants have no future responsibilities or obligations to or on behalf of

Defendant in this case. Movants further respectfully request that any and all other necessary and

appropriate relief be granted to affect this Motion.

                                                       Respectfully Submitted,

                                                       /s/ Connor Nash
                                                       Connor Nash
                                                       State Bar No. 24116809
                                                       Email: connor@jamesbellpc.com
                                                       James Bell
                                                       State Bar No. 24049314
                                                       Email: james@jamesbellpc.com
                                                       JAMES S. BELL, P.C.
                                                       2808 Cole Ave.
                                                       Dallas, Texas 75204
                                                       Telephone: (214) 668-9000
                                                       ATTORNEYS FOR DEFENDANT

                                 CERTIFICATE OF SERVICE

        I certify that a true copy of the above was served on each attorney of record or party in

accordance with the Federal Rules of Civil Procedure.

                                                       /s/ Connor Nash
                                                       Connor Nash


                              CERTIFICATE OF CONFERENCE

        I certify that I have conferred with AUSA Shane Read regarding the above Motion and he

is unopposed to the relief sought. I have also conferred with the Defendant and he is opposed to

the relief sought.

                                                       /s/ Connor Nash
                                                       Connor Nash


Motion to Withdraw – Page 2
